Citation Nr: 0119700	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  98-17 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to service connection for cervical, thoracic, 
and lumbar spine disabilities.

2.  Entitlement to an effective date earlier than April 16, 
1998, for the award of an increased rating for a right 
shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
December 1982. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 RO decision which denied the 
veteran's claim of service connection for a cervical spine 
disability, a January 1999 RO decision which denied claims of 
service connection for thoracic and lumbar spine 
disabilities, and a May 1999 RO hearing officer's decision 
which granted the veteran an increased rating from 10 to 20 
percent for a right shoulder disability, effective from April 
16, 1998.  The veteran appeals to the Board for service 
connection for cervical, thoracic, and lumbar spine 
disabilities and for an earlier effective date for an 
increased rating for a right shoulder disability. 

In an August 1999 statement, the veteran indicated that he 
was no longer interested in appealing for a higher rating for 
a right shoulder disability; as such, this issue is no longer 
before the Board.

In March 2001, the veteran submitted new evidence in support 
of his claim, and he did not waive RO jurisdiction over such 
evidence.  See 38 C.F.R. §§ 19.37, 20.1304(c).  This evidence 
consists of a list of VA examinations (including dates and 
places) that the veteran apparently underwent, and does not 
contain any medical findings.  This evidence does not address 
any of the key issues in this case, including the etiology of 
any current neck and back disabilities and it does not shed 
light on the matter of whether the veteran is entitled to an 
earlier effective date for a 20 percent rating for a right 
shoulder disability.  Because this newly submitted evidence 
is not relevant to the claims on appeal, the Board may 
proceed with an adjudication of the veteran's claims.  

In a March 2001 Form 9, and a June 2001 informal hearing 
presentation, the veteran's representative raised the issue 
of service connection for a right knee disability; this claim 
has not been developed for appellate review and is referred 
to the RO for appropriate action. 


FINDINGS OF FACT

1.  Cervical, thoracic and lumbar spine problems were not 
diagnosed during service; and there is no competent medical 
evidence on file showing that any current cervical, thoracic, 
or lumbar disabilities are related to service or to a 
service-connected right shoulder disability.

2.  By February 1992, November 1993, February 1996, and 
September 1996 RO decisions, the veteran was denied an 
increase in a 10 percent rating for a right shoulder 
disability; he was informed of the outcome of the decisions; 
and he did not perfect appeals for a higher rating. 

3.  On April 16, 1998, the RO received the veteran's claim 
for an increase in a 10 percent rating for a right shoulder 
disability; the RO subsequently increased the rating to 20 
percent, effective April 16, 1998. 

4.  Within the year preceding the April 16, 1998, claim for 
an increased rating, it is not factually ascertainable that 
the right shoulder disorder increased from 10 percent to 20 
percent. 


CONCLUSIONS OF LAW

1.  Cervical, thoracic, and lumbar spine disabilities were 
not incurred in or aggravated by service, and are not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 1991& Supp. 
2000); 38 C.F.R. §§ 3.303, 3.310 (2000).

2.  The criteria for an effective date prior to April 16, 
1998, for an increased rating for a service-connected right 
shoulder disability have not been met.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran was examined for enlistment purposes in November 
1979, at which time his spine was noted as clinically normal.  
In April 1980, the veteran presented for treatment after 
completing airborne exercises.  He related that he had 
injured his right shoulder.  On examination, he had edema 
with tenderness over the right acromioclavicular joint with 
painful and limited active range of motion.  Cervical X-rays 
were normal.  The assessment was an acromioclavicular 
separation of the right shoulder. 

In the 1980s, following the veteran's service discharge, VA 
requested all of the veteran's service and Reserve medical 
records.  In 1985, all available service medical records were 
forwarded to VA.  Additionally, the U.S. Army Reserve 
responded to VA's records request by indicating that there 
was no available information regarding the veteran.
 
In August 1985, the veteran underwent a VA orthopedic 
compensation examination, during which he reported that he 
had injured his right arm and shoulder during airborne 
training.  On examination, he had normal range of motion of 
the cervical and lumbar spine.  The diagnosis was a history 
of subluxation of the right shoulder and lacerations of the 
right shoulder with atrophy of the right trapezius and 
weakness of abduction at the right shoulder.

By a November 1985 RO decision, service connection for a 
right shoulder disability was granted and a 10 percent rating 
under Diagnostic Code 5203 was assigned, effective from 
December 17, 1984.  The rating board noted that the veteran 
was right-handed.

A July 1989 record shows that the veteran reported he began 
to have low back pain about the left side which radiated to 
his abdomen, while shoveling at work.  The diagnosis was an 
acute muscular strain, which was work related.  It was also 
noted that he had undergone surgery one month earlier to 
remove lipomas from the back, and that this surgical area was 
the location of the strain.  In mid-July 1989, private 
medical records show that the veteran's muscle strain of the 
low back had resolved. 

In an August 1989 letter, Robert D. Power, M.D., indicated 
that the veteran had sustained a back injury on July 5, 1989, 
while shoveling at work.  In a September 1989 letter, Dr. 
Power, indicated that the veteran had suffered a lumbosacral 
strain on the left side and had been treated with 
conservative measures.  An examination revealed pain about 
the left lumbar region with radiation.  A September 1989 
private X-ray report of the lumbosacral spine reflects the 
impression of mild scoliosis.

In November 1991, the RO received a letter from the veteran 
indicating that he wanted an increased rating for his right 
shoulder disability.  In November 1991, the RO informed the 
veteran that he needed to submit medical evidence in support 
of his claim, and he did not timely respond.  In February 
1992, the RO informed the veteran that it was 
administratively disallowing his claim since he had failed to 
furnish the requested information.  In September 1992, the RO 
received another letter from the veteran indicating that he 
wanted an increased rating for his right shoulder disability.  
In November 1992, the RO informed the veteran that his claim 
was being denied due to his failure to report for a VA 
examination.  In December 1992, the veteran indicated he 
wanted to "reopen" his claim for a shoulder condition.  In 
other words, he indicated he wanted an increased rating for a 
right shoulder disability. 

An April 1993 VA examination report shows that the veteran 
had tenderness over the lateral clavicle, and no pain and 
tenderness over the acromioclavicular joint area.  A shoulder 
separation was not palpated or produced.  Complaints of pain 
were felt on pressure, and were localized to the trapezius 
ridge and acromioclavicular joint.  Sensation was completely 
normal, and he had no axillary nerve disturbance.  Range of 
motion was normal.  Abduction was to 90 degrees; external 
rotation was to 90 degrees and not painful; internal rotation 
was to 80 degrees and not painful; backward extension was to 
70 degrees; and forward flexion was to 150 degrees and not 
painful.  Excellent musculature was indicated, and there was 
no atrophy.  The diagnosis was a questionable dislocation; 
and it was noted that the veteran probably had an 
acromioclavicular joint injury.  An April 1993 VA X-ray study 
of the right shoulder reflects a post-traumatic deformity 
with calcification and ossification in the coracoclavicular 
ligament along the inferior margin of the distal clavicle and 
a stable acromioclavicular separation which did not increase 
with weight bearing.  

By a November 1993 RO decision, an increased rating for a 
right shoulder disability was denied.  The veteran was 
informed of the adverse decision in a letter dated in 
December 1993, and he did not timely respond.  On August 18, 
1995, the RO received the veteran's application for an 
increased rating for a right shoulder disability. 

An October 1995 VA joints compensation examination report 
reflects that the veteran reported having injured his right 
shoulder during active duty.  On examination, it was noted 
that he "takes both shoulders from 0 to 90 degrees to 140 
degrees and has some pain at that point.  He goes from 0 to 
90 to 150 degrees in forward flexion and then has some pain 
particularly on the right."  His internal and external 
rotation was to 90 degrees, without difficulty.  No findings 
were made with respect to the low back.  The diagnoses 
included chronic intermittent low back pain.  A diagnosis 
regarding the right shoulder was not made. 
 
In a February 1996 decision, the RO denied the veteran's 
claim for an increased rating for a right shoulder 
disability.  He was informed of the adverse decision that 
same month.  In March 1996, he filed a timely notice of 
disagreement with respect to the RO's denial of his claim for 
an increased rating for a right shoulder disability.  In 
April 1996, he was furnished with a statement of the case.

An April 1996 record from Balboa Chiropractic reflects that 
the veteran complained of neck, midback, and right shoulder 
pain.  On examination, it was noted he had restricted 
abduction and extension in the right shoulder and slight 
tenderness under the acromioclavicular joint.  The diagnoses 
included cervicalagia, multiple cervical subluxations, 
cervical segmental dysfunction, pain in the thoracic spine, 
thoracic segmental dysfunction, myalgia and myositis-
thoracic, and sprains and strains of the right shoulder and 
right arm.

In September 1996, the RO again denied the veteran's claim 
for an increased rating for a right shoulder disability.  He 
was informed of the outcome of this decision in October 1996.  
In October 1996, he was furnished with a supplemental 
statement of the case. 

A February 1997 doctor's certificate shows that the veteran 
had been involved in a head-on automobile collision and had 
positive cervical, dorsal, and lumbosacral tests, diminished 
reflexes, and pain on palpation throughout the entire spine.  
The diagnosis was "cervico-brachial;" and it was noted that 
the diagnosis was confirmed on testing.  It was noted that 
the veteran required treatment including chiropractic 
adjustments, physical therapy, and massage. 

In a February 1997 letter, J. Sterling Ford, M.D., indicated 
that the veteran developed head, neck, and back pain, among 
other symptoms, following a motor vehicle accident in January 
1997.  It was noted that the veteran, while driving, was 
struck on the driver's side by another car.  On impact, his 
body was thrown forward and his head snapped backward.  The 
impressions included a lumbar strain and neck pain with 
radiation into the upper extremities (rule out cervical 
radiculopathy).  It was opined that the veteran's low back 
pain appeared to be the result of his musculoligamentous 
lumbar strain injuries which arose out of the motor vehicle 
accident. 

In an April 1997 statement, David E. Libs, D.C., indicated 
that he had treated the veteran since he sustained injuries 
in an automobile accident.  It was noted the veteran was 
receiving state disability benefits because of neck and back 
pain (with pins and needles down his left arm), and left hand 
swelling.  It was noted he had abnormal electronystagmography 
tests.  A May 1997 and July 1997 doctor's certificate, signed 
by Dr. Libs, reflects that the veteran was having constant 
neck, midback, and right shoulder pain.  On June 13, 1997, 
the RO received the veteran's statement, which indicated he 
wanted to "re-open" his claim due to shoulder pain.

A July 1997 VA joints examination report shows that the 
veteran reported he had sustained a neck injury in 1980, as a 
result of a "power" jump.  It was reported that this was a 
minor injury and was not X-rayed.  He said he did not have 
any subsequent symptoms in service and did quite well after 
he was discharged.  He said he had no neck trouble until his 
January 1997 automobile accident.  On examination, it was 
generally noted that the veteran was very obese and it was 
difficult to evaluate him.  His neck was noted as normal.  
With respect to the right shoulder, it was noted that an 
acromioclavicular separation was not detected.  There was no 
instability but very slight tenderness of the 
acromioclavicular joint.  He had full range of motion.  
Abduction was to 90 degrees, internal rotation was to 80 
degrees, and external rotation was to 90 degrees.  The 
veteran complained of pain with internal and external 
rotation in the right shoulder.  His forward flexion was to 
150 degrees and he complained of pain and backward extension 
was 70 degrees.  His complaints were very mild and he did not 
flinch or cringe as he went through his range of motion 
studies.  His muscle power and sensation were normal.  There 
was no instability.  The diagnoses were a shoulder injury 
contusion.  It was noted that he probably had a first degree 
acromioclavicular separation of the right shoulder.  It was 
noted that there was no functional impairment, weakness, 
limitation of motion, painful motion, fatigability, or 
incoordination.  The second diagnosis was a cervical spine 
injury, and it was opined that such came from an automobile 
accident in January 1997.  It was noted that the veteran's 
current neck problems were not related to his 1980 injury.  A 
handwritten notation below the diagnosis of a cervical spine 
injury again reflects that the veteran's present medical 
problems were not related to his 1980 injury.

A July 1997 VA neurological examination report shows that the 
veteran reported he had neck and back pain as a result of a 
fall from a parachute.  He also reported that he had a 
subsequent automobile accident which aggravated his injuries.  
The neurological diagnoses included a cervical strain.  As 
for the etiology of the veteran's neck condition, it was 
noted that there was contradictory information on file in 
that a previous examination revealed that the veteran did not 
report any previous history of neck and head pain.  It was 
further noted that there was no corroborative evidence (in 
the form of old records) showing that he was treated for neck 
pain.  However, it was acknowledged that he was treated for 
shoulder pain.  It was noted that if the veteran's story was 
to be believed, his current neck pain was attributable to his 
inservice parachute jump.  However, the examiner indicated 
that he could not locate evidence which was supportive of the 
veteran's story, and it was opined that certainly the major 
predominance of the veteran's current symptoms were related 
to his most recent motor vehicle accident. 

A July 1997 X-ray report regarding the shoulder shows that 
the veteran's acromioclavicular separation remained unchanged 
with or without weight bearing.  An acromioclavicular 
separation was noted on the right at 7 millimeters.  
Dystrophic ossification or calcification was noted about the 
right coracoclavicular alignment along the interior margin of 
the right distal clavicle. 

A July 1997 X-ray report regarding the cervical spine 
reflected slight straightening of the cervical spine.  The 
examination was otherwise within normal limits.  No 
degenerative disc disease and no encroachment upon the neural 
foramina was identified.

By a December 1997 RO decision, an increased rating for a 
right shoulder disability was denied.  By a December 1997 
letter, the RO was informed of the denial.  The veteran was 
also furnished with a supplemental statement of the case. 

VA outpatient treatment records, dated in 1998, show that the 
veteran wanted his VA examiners to indicate that treatment 
for his shoulder, namely injections, drained him. 

On April 16, 1998, the RO received the veteran's statement 
which indicated that he wanted reconsideration of his right 
shoulder disability. 

In an April 1998 letter, the veteran's massage therapist 
indicated that she had treated the veteran for shoulder and 
arm problems.  She said the veteran had been unable to retain 
full time employment for long periods.  She said his shoulder 
and arm conditions prevented him from pursuing normal 
activities, like playing with his son, among other things.

An August 1998 VA consultation request reflects that the 
veteran quit his job secondary to chronic back and shoulder 
pain. 

An August 1998 VA outpatient medical record reflects that the 
veteran reported having chronic low back pain which was non-
radiating.  He said he could not recall injuring his back.  A 
prior medical history of a back injury in 1986 was noted; 
however, the veteran could not recall what happened.

A November 1998 VA joints examination report shows that the 
veteran reported he was in the infantry during service.  
Subsequently, he said he worked as an auto detailer and as a 
forklift operator.  Following an examination, the diagnoses 
were arthralgias of the right shoulder, which was deemed as 
possible bursitis or tendinitis of the shoulder joint.  There 
was no functional impairment, limitation of motion, or 
painful motion.  Expressions of pain were deemed inaccurate; 
and it was noted that he had more symptomatic complaints than 
physical findings.  It was concluded that back and neck 
problems were not detected on examination; and it was 
concluded that his neck and back were normal.  It was opined 
that there was no causal relationship between his shoulder 
problems and his neck and back problems. 

A November 1998 X-ray study reflected bone fragments adjacent 
to the coracoid process on the right, as described above.  He 
had an otherwise normal right shoulder and scapula.  

A VA outpatient treatment record, dated in November 1998, 
shows that the veteran requested that the examiner "record" 
that the prescription given to him for treatment of his 
shoulder, neck and back pain "drained" him, thereby 
interfering with his ability to do his work and causing him 
to lose his job.  

A November 1998 X-ray of the cervical spine was normal.  X-
ray studies to the lumbar vertebra revealed surgical clips in 
the right upper quadrant.  The impressions were status post 
right upper quadrant surgery and were otherwise normal. 

At a March 1999 RO hearing, the veteran testified that he 
injured his neck and back when he jumped off of a tower, 
which was approximately 30 to 50 feet high, during airborne 
school.  At the time of the injury, he said, he had not 
received treatment for his back but was treated for shoulder 
and neck problems.  He said he had intermittent back and neck 
problems after service.  In particular, he said, his back 
started hurting in the 1980s, around the time he filed a VA 
claim for his neck disability.  As for his current condition, 
he related he was taking medication and was unable to work.  
He said he had right shoulder pain, among other symptoms. 

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102 and 5103).  The record shows that the veteran 
was notified of the RO decisions, which denied the claims of 
service connection for cervical, thoracic and lumbar spine 
disabilities, and the RO decision which declined to assign an 
earlier effective date for a 20 percent rating for a right 
shoulder disability.  The service connection claims were 
denied due to a lack of medical evidence linking the 
veteran's current spine disabilities to service, and with 
regard to the earlier effective date claim, such was denied 
as there was a lack of evidence showing an increase in his 
right shoulder disability prior to April 16, 1998.  Those are 
the key issues in this case, and the RO's decisions, as well 
as the statement of the case and subsequent supplemental 
statements of the case, informed the veteran what was needed 
to substantiate his claims.  VA has met its duty to inform 
the veteran.  The Board concludes the discussions in the 
rating decision, statement of the case, supplemental 
statement of the case, and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate his claims and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  In April 1999, the case was remanded by the Board 
for the purpose of conducting further evidentiary 
development.  The Board specifically informed the veteran, in 
its remand, that he should submit relevant evidence in 
support of his claims.  The RO has properly requested all 
relevant (treatment) records identified by the veteran and 
the veteran was informed in various letters what records the 
RO was requesting and he was asked to assist in obtaining the 
evidence.  The veteran has not referenced any unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases of the denial of his claims.  While VA has a 
duty to assist the veteran in the development of his claims, 
that duty is not "a one-way street."  If a claimant wishes 
help, he cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), motion for 
reconsideration denied, 1 Vet. App. 406 (1991).  In sum, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the appellant, the Board finds that the 
veteran has not been prejudiced by the Board's consideration 
of the merits of his claims, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the veteran has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
opportunity to provide evidence and argument in support of 
his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.  As 
such, the Board will proceed with a discussion of the merits 
of the veteran's claims.  Although the RO initially denied 
the claims for service connection as not well grounded, the 
record included medical opinions regarding the likely 
etiology for the claimed disability of the spine.  Further, 
the RO hearing officer decision shows the claim was decided 
on the merits.  The veteran did not provide any favorable 
medical opinion although he had mentioned such at the 
hearing.  The hearing officer noted this in the decision 
provided to the veteran.  Neither the veteran nor his 
representative indicated in response that the claimed 
evidence would be forthcoming.

Service Connection Claims

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1131; 
38 C.F.R. § 3.303.  Secondary service connection will be 
granted when a disability is proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310.  
Secondary service connection may be established for a 
disability which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Finally, pertinent regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A review of the veteran's service medical records reveals no 
complaints, treatment, or diagnoses of spine disabilities, 
affecting the cervical, thoracic, or lumbar regions.  While 
the veteran alleges that he injured his neck and back while 
performing airborne training exercises, the service medical 
records reveal that he only complained of and was only 
treated for right shoulder problems.  In fact, at the time of 
the training accident, his neck X-rays were described as 
normal.  

Post-service medical evidence shows that the veteran 
underwent a VA orthopedic examination in August 1985, a few 
years after his service discharge, and it was noted he had 
normal range of motion of the cervical and lumbar spine.  A 
few years later, in July 1989, the veteran presented for low 
back treatment.  He reported that he had been shoveling at 
work, and began to have low back pain.  The diagnosis was an 
acute muscular strain.  Later records show that the muscle 
strain of the low back resolved.  Additionally, a September 
1989 X-ray study of the lumbosacral spine revealed mild 
scoliosis. 

Medical evidence, from the early 1990s, is silent for any 
complaints, treatment or a diagnosis of spinal disabilities.  
In 1996, records show that the veteran received private 
chiropractic treatment and was diagnosed as having 
cervicalgia, multiple cervical subluxations, cervical 
segmental dysfunction, thoracic spine pain, and thoracic 
segmental dysfunction.  

In January 1997, the veteran was involved in an automobile 
accident.  Medical records show that he was diagnosed as 
having neck and lumbar pain with radiation.  In July 1997, 
the veteran underwent a VA joints compensation examination, 
following which it was opined that his neck was completely 
normal.  The impressions included a cervical spine injury and 
such was deemed to have stemmed from a January 1997 
automobile accident.  It was specifically opined that while 
the veteran had sustained injury in 1980 (during service), 
such apparently resolved because he had no neck problems 
until January 1997.  A July 1997 VA neurological examination 
revealed that there was no evidence (e.g. old service medical 
records) on file which corroborated the veteran's story of 
having injured his neck and back in a parachute jump during 
service in 1980.  A November 1998 VA joints examination 
report reflects the conclusion that the veteran had no back 
and neck problems on examination; and it was opined that 
there was no causal relationship between his service-
connected right shoulder disability and any claimed neck and 
back problems. 

The Court has stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held that "[i]n the absence of proof of a present 
disability[,] there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (emphasis added); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  In 
the instant case, there is little evidence of current and 
competent diagnoses of spinal disabilities.  As noted above, 
VA compensation examinations conducted in 1997 and 1998 
reveal that the veteran's neck and back are clinically 
normal.  However, even assuming that he does indeed have 
current cervical, thoracic, and lumbar spine disabilities, 
there is still no competent evidence linking such to service 
or to his service-connected right shoulder disability.  
Rather, the evidence tends to show that he experienced 
several post-service incidents which resulted in neck and 
back problems.  Specifically, in July 1989 he hurt his back 
while shoveling at work; and in January 1997, he sustained 
back and neck trauma in an automobile accident.  Medical 
opinions described above, including VA opinions rendered in 
1997 and 1998, are to the effect that: the claims file did 
not provide any corroborative evidence showing inservice 
spinal injuries; any spinal disabilities arose from a 1997 
motor vehicle accident; and/or any spinal disabilities are 
not related to his service-connected right shoulder 
disability.  

In sum, it is noted that cervical, thoracic, and lumbar spine 
disabilities were never noted during the veteran's period of 
active service.  Further, while there is some, albeit weak, 
evidence of current spinal disabilities, there is no 
competent medical evidence linking such to his period of 
service or to his already service-connected right shoulder 
disability.  38 C.F.R. § 3.310.  Absent competent medical 
evidence of service incurrence and causality, the Board finds 
that the veteran's claims of service connection for cervical, 
thoracic, and lumbar spine disabilities must be denied.  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

The veteran's statements and testimony in support of his 
claims are acknowledged.  His allegations are to the effect 
that he has current cervical, thoracic, and lumbar spine 
disabilities which are attributable to service; however, such 
allegations are not cognizable evidence since, as a layman, 
he has no competence to give a medical opinion on the 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  


Earlier Effective Date Claim

The law provides that increased ratings are effective as of 
the date of VA receipt of claim, or date entitlement arose 
(i.e., when it is factually shown that the  requirements for 
the increased rating are met), whichever is later; an 
exception to this rule is that the effective date may be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received by the VA within one year after that date.  38 
U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o). 

By RO decisions rendered in February 1992, November 1993, 
February 1996, and September 1996, the veteran was denied an 
increase in a 10 percent rating for a right shoulder 
disability.  The veteran was duly informed of the decisions 
and he did not appeal for a higher rating; thus, the 
decisions became final.  38 U.S.C.A. § 7105. 

Thus, the effective date for a subsequent increase in the 10 
percent rating must be determined in relation to a new claim.  
Here, the RO received the veteran's claim for an increased 
rating on April 16, 1998.  The veteran may prevail if 
evidence on file shows that there was an increase in the 
severity of the right shoulder disability, to the 20 percent 
level, within the year preceding the April 16, 1998 claim.  

In this regard, it is noted that medical evidence of record 
shows that the veteran was examined for VA compensation 
purposes in July 1997, within the one year period prior to 
the receipt of his April 1998 claim.  This July 1997 VA 
examination report shows no separation or instability of the 
acromioclavicular joint; however, there was very slight 
tenderness.  He had full range of motion, but had mild 
complaints of pain on testing.  (It was noted that he neither 
flinched nor cringed as he performed range of motion 
studies.)  There was no objective evidence of functional 
impairment, weakness, limitation of motion, painful motion, 
fatigability, or incoordination.  Muscle power and sensation 
were normal.  The final diagnosis was a right shoulder 
contusion.

Limitation of motion of the arm is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201, which provides for a 20 
percent rating (the lowest available rating) where motion of 
the major or minor arm is limited to the shoulder level.  A 
30 percent rating is warranted where motion of the major arm 
is limited midway between the side and shoulder level.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  Normal range of 
motion for the shoulder is as follows: forward elevation 
(flexion) to 180 degrees; abduction to 180 degrees; internal 
rotation to 90 degrees; and external rotation to 90 degrees.  
38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5202 pertains to other impairment of the 
humerus.  A 20 percent evaluation (the lowest available 
rating under Diagnostic Code 5202) is warranted for malunion 
of the humerus of the major or minor upper extremity with 
moderate deformity.  A 20 percent evaluation is also 
warranted where there are infrequent episodes of dislocation 
of the scapulohumeral joint of the major or minor upper 
extremity with guarding of movement only at the shoulder 
level.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Diagnostic Code 5203 pertains to impairment of the clavicle 
and scapula.  A 20 percent rating is warranted where there is 
dislocation of the clavicle or scapula, or nonunion of the 
clavicle or scapula with loose movement.  These ratings apply 
to either the major or minor upper extremity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.

In sum, the Board notes that the findings from the July 1997 
VA compensation examination report are not productive of a 20 
percent rating for a right shoulder disability under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5201, 5202, and 5203.  The examination report does not 
reflect that the veteran's right arm, the major extremity, 
was limited in motion to the shoulder level, which would be 
productive of a 20 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  38 C.F.R. § 4.31.  Rather, his motion 
of the right shoulder was described as full.  Even with due 
consideration of his complaints of pain on range of motion 
testing, no more than a 10 percent rating would be warranted 
applying the rating scheme under Diagnostic Code 5203.   
There are no clinical or radiological findings which reflect 
a malunion of the humerus, a dislocation or nonunion of the 
clavicle or scapula, or infrequent episodes of dislocation of 
the scapulohumeral joint with guarding of movement only at 
the shoulder level, which would be productive of a 20 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5202 or 
5203. 

Again, while the July 1997 VA examination report does reflect 
that the veteran complained of right shoulder pain, these 
subjective complaints were described as "mild."  It was 
specifically noted that he neither flinched nor cringed while 
doing range of motion studies.  Objective testing did not 
reveal any functional impairment, weakness, limitation of 
motion, fatigability, or incoordination.  As such, the Board 
finds the veteran's symptomatology during the July 1997 VA 
examination was not productive of a 20 percent rating under 
the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45.  The 
Board observes that the RO hearing officer rated the 
disability by analogy to Diagnostic Code 5201 and thus 
provided a higher rating.  There is no significance to 
inconsistent disability coding on the rating sheet 
(Diagnostic Code 5260, limitation of flexion of the leg), 
which is obviously a typographical error.  The hearing 
officer decision clearly explained the basis for the rating 
and the diagnostic codes selected.

In summary, the Board concludes that the July 1997 VA 
examination report does not reflect any findings which show 
that the veteran's right shoulder was 20 percent disabling; 
thus, his claim for an earlier effective date may not prevail 
based on this evidence.  Further, there are no other 
comprehensive medical records within the year preceding the 
April 16, 1998, claim, upon which it could be factually 
ascertained that the right shoulder disability increased from 
the 10 percent to 20 percent level, and thus there is no 
legal basis for an increase in the 20 percent rating from a 
date prior to the date assigned by the RO, April 16, 1998.  
Hazan v. Gober, 10 Vet. App. 511 (1997).

In fact, the veteran does not actually contend that the right 
shoulder disability increased in severity within the year 
before his April 16, 1998, claim for an increased rating.  
Rather, he asserts the condition increased in severity many 
years earlier, and that medical evidence on file from the 
1980s and 1990s confirms that his condition was 20 percent 
disabling.  It appears that he is contending that such 
evidence constitutes informal claims for an increased rating 
for a right shoulder disability.  Pertinent regulations 
provide that the date of an outpatient or hospital 
examination or admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of an 
informal claim for increased benefits, or an informal claim 
to reopen, with respect to disabilities for which service 
connection has been granted.  38 C.F.R. § 3.157.  However, 
among other requirements are that the informal claim must 
identify the benefit sought, and a timely formal claim must 
follow the informal claim.  38 C.F.R. § 3.155; Williams v. 
Gober, 10 Vet. App. 447 (1997).  In the instant case, there 
is no medical evidence, correspondence from the veteran, or 
any other document, which is subsequent to the final 
September 1996 RO decision (which denied an increased rating 
for the right shoulder disability) and prior to the April 16, 
1998, effective date set by the RO, showing that the veteran 
desired an increased rating for the right shoulder 
disability.  As such, the Board must conclude that the 
veteran's argument regarding an earlier effective date (via 
earlier informal claims) is without merit.

The law, not the evidence, is dispositive of the outcome of 
the present claim for an effective date earlier than April 
16, 1998, for an increased 20 percent rating for the right 
shoulder disability.  As a matter of law, the claim must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a thoracic spine disability is denied.

Service connection for a lumbar spine disability is denied.

Entitlement to an effective date earlier than April 16, 1998, 
for an increased rating, to 20 percent, for a right shoulder 
disability is denied.


		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

 

